Citation Nr: 1033214	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-38 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to death pension benefits as a helpless child of the 
Veteran.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1970.  
The Veteran passed away in January 1986, and the appellant is his 
daughter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
statutory and regulatory duties to notify and to assist the 
appellant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  After a thorough review of the appellant's file, 
the Board finds that remand is required because VA has not yet 
met its duty to assist with regard to the appellant's claim.  

A review of the appellant's claims file reveals that there are 
additional records identified by the appellant's representative 
which have not yet been obtained.  Specifically, during a June 
2010 hearing before the Board, the appellant's representative 
indicated that he wished to submit additional evidence in the 
form of medical records, school records, a letter from the Social 
Security Administration, and the appellant's correct address.  
However, review of the file reflects that this evidence has not 
been submitted.  Accordingly, the RO, with the assistance of the 
appellant and her representative, must obtain copies of all 
records identified by the appellant and her representative which 
have not yet been associated with the file.

In addition, the Board observes that the record on appeal does 
not include the Veteran's claims file.  As evidence within the 
Veteran's claims file may be pertinent to the claim on appeal, 
the RO must obtain the Veteran's claims file and associate it 
with the current record on appeal.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain and associate with the 
current record the Veteran's claims file.  
Any request to obtain the Veteran's claims 
file must include the Veteran's name and the 
Veteran's claim number.  If any such records 
are unavailable, the RO must provide the 
appellant and her representative with an 
explanation as to why the records could not 
be obtained.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain the identified records, the 
RO is unable to secure same, the RO must 
notify the appellant and her representative 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) notify the appellant that it is 
ultimately her responsibility to provide the 
identified information.  The appellant and 
her representative must then be given an 
opportunity to respond.

2.  Thereafter, the RO must contact the 
appellant to provide her with an opportunity 
to identify all providers who have treated 
her for her alleged mental disabilities.  
After obtaining the appropriate 
authorizations where necessary, the RO must 
obtain copies of the identified records that 
are not already in the claims file, to 
include the medical records, school records, 
correct address, and the letter from the 
Social Security Administration referred to by 
the appellant's representative at the June 
2010 Board hearing.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, the 
RO must notify the appellant and her 
representative and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made 
to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) notify the 
appellant that it is ultimately her 
responsibility to provide the identified 
information.  The appellant and her 
representative must then be given an 
opportunity to respond.

3.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the appellant 
and her representative.  After the appellant 
and her representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the appellant until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


